PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ULRICH G. BADER,                      
               Petitioner-Appellee,
                v.                              No. 06-2259
SONJA KRAMER,
            Respondent-Appellant.
                                      
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             Claude M. Hilton, Senior District Judge.
                      (1:04-cv-00375-CMH)

                     Argued: March 13, 2007

                     Decided: April 18, 2007

       Before SHEDD and DUNCAN, Circuit Judges, and
     Samuel G. WILSON, United States District Judge for the
       Western District of Virginia, sitting by designation.



Affirmed by published opinion. Judge Shedd wrote the opinion, in
which Judge Duncan and Judge Wilson joined.


                           COUNSEL

ARGUED: Laurence James Tracy, Falls Church, Virginia, for Appel-
lant. Michael Alexander Johnson, ARNOLD & PORTER, L.L.P.,
Washington, D.C., for Appellee. ON BRIEF: Thomas Holsten,
ARNOLD & PORTER, L.L.P., Washington, D.C., for Appellee.
2                          BADER v. KRAMER
                              OPINION

SHEDD, Circuit Judge:

   Ulrich Bader filed this petition under the International Child
Abduction Remedies Act ("ICARA"), 42 U.S.C. §§ 11601 et seq.,
seeking the return of his daughter ("C.J.B.") to Germany. Bader
alleged that his ex-wife, Sonja Kramer, violated the Hague Conven-
tion on Civil Aspects of Child Abduction ("Hague Convention"), Oct.
25, 1980, T.I.A.S. No. 11,670, 19 I.L.M. 1501, by taking C.J.B. to
live in the United States. The district court ruled in Bader’s favor and
ordered C.J.B. returned to Germany. For the reasons that follow, we
affirm the judgment of the district court.

                                   I

   Under the Hague Convention, to secure the return of an abducted
child, a petitioner must prove by a preponderance of the evidence that
"the child has been wrongfully removed" within the meaning of the
Convention. 42 U.S.C. § 11603(e)(1). A petitioner can establish that
the removal of a child is "wrongful" where: (1) the child was "habitu-
ally resident" in the petitioner’s country of residence at the time of
removal, (2) the removal was in breach of the petitioner’s custody
rights under the law of his home state, and (3) the petitioner had been
exercising those rights at the time of removal. Humphrey v. Hum-
phrey, 434 F.3d 243, 246 (4th Cir. 2006).

   Upon a showing of wrongful removal, return of the child is
required unless the respondent establishes one of four defenses. Miller
v. Miller, 240 F.3d 392, 398 (4th Cir. 2001). Two of the defenses
must be supported by clear and convincing evidence: (1) that return
would expose the child to a "grave risk" of "physical or psychological
harm or otherwise place [the child] in an intolerable situation" and (2)
that return of the child would not be permitted by "fundamental prin-
ciples of the United States relating to the protection of human rights
and fundamental freedoms." Id. (internal quotations omitted). The
other two defenses may be supported by a preponderance of the evi-
dence: (1) that the petition for return was not filed within one year of
the removal and the child is now well-settled in another country, and
(2) that the petitioner was not actually exercising his custodial rights
                           BADER v. KRAMER                            3
at the time of the removal or had consented to or acquiesced in the
removal. Id. at 399.

   In an action under ICARA and the Hague Convention, we review
the district court’s findings of fact for clear error; we review de novo
its conclusions regarding principles of domestic, foreign, and interna-
tional law. Id.

                                   II

   Bader is a citizen of Germany, and Kramer is a dual citizen of Ger-
many and the United States. Bader and Kramer were married in Ger-
many in 1998. Their only child, C.J.B., was born in 1999 in Germany.
From the date of C.J.B.’s birth until Kramer left Germany on April
4, 2003, Bader, Kramer, and C.J.B. all resided continuously in Ger-
many.

   In August 2000, Bader and Kramer separated. At all times after the
separation, C.J.B. resided with Kramer. Kramer was the sole source
of financial support for C.J.B.

   In November 2000, while employed as a foreman at a United States
Army Munitions Depot, Bader was arrested for violations of the War
Weapons Control Act and the Explosives Act. Bader was ultimately
convicted of unauthorized transfer of the actual control of war weap-
ons, unauthorized transportation of war weapons, and unauthorized
handling of explosive substances. A German court sentenced him to
a term of 42 months of incarceration and suspended his driving privi-
leges.

   During Bader’s incarceration, C.J.B. continued to reside with
Kramer and was supported by her. Bader received visits from C.J.B.
accompanied by Kramer during the first six months of his incarcera-
tion.

   Bader and Kramer were legally divorced in June 2002. C.J.B. con-
tinued to reside with Kramer and was supported financially by her
subsequent to the divorce.
4                          BADER v. KRAMER
   Bader was released from prison on December 17, 2002, and was
placed on probation for a period of three years. That same day,
Kramer and C.J.B. traveled to the United States with Bader’s consent.
They returned to Germany on January 3, 2003.

   On January 9, 2003, Bader picked up C.J.B. from her school for an
eight-day family ski vacation. On January 16, 2003, Kramer filed a
petition in a German court seeking sole custody, and on February 6,
2003, Bader filed a petition seeking sole custody. On March 20, 2003,
the German court ruled on the petitions, setting forth a visitation
schedule for Bader and granting Kramer an award of child support in
the amount of 177 euros per month.

   On April 4, 2003, Kramer picked up C.J.B. from Bader’s home and
traveled with her to the United States. Kramer did not inform Bader
of her intent to do so, and she did not have his consent. Kramer and
C.J.B. have remained in the United States since that date.

   In Germany, Bader filed a petition for sole custody in June 2003.
In October 2003, Bader filed a Request for Return of Child under the
Hague Convention with the Central Authority of Germany. The Ger-
man Central Authority sent a letter to the American Central Authority
in November 2003 stating that when Bader and Kramer "were
divorced, no decision about the rights of custody was issued. So both
still have parental responsibility for the child pursuant to Section 1626
of the German Civil Code (BGB)." J.A. 127-28. A German court
granted Bader sole custody in an order dated December 4, 2003.

   Bader then filed this petition in the district court under the Hague
Convention. Initially, the district court denied Bader any relief on his
petition after finding that he did not have cognizable rights of custody
under the Hague Convention. Bader appealed, and we reversed, hold-
ing that, under German law, Bader possessed joint custody rights to
C.J.B. Bader v. Kramer, 445 F.3d 346, 351 (4th Cir. 2006) ("Bader
I"). This was so because German law vests both parents with joint
custody of a child until a competent court enters a contrary order. Id.
at 350. We then remanded the case to the district court for a determi-
nation as to whether Bader was exercising his custody rights at the
time of C.J.B.’s removal and whether any defenses apply under the
Hague Convention. On remand, the district court found that Bader
                           BADER v. KRAMER                              5
was actually exercising his custody rights and that no defenses pre-
cluded C.J.B.’s return to Germany. Consequently, the district court
ordered C.J.B. returned to Germany. Kramer now appeals.

                                   III

   Bader I established that C.J.B.’s removal from Germany was in
breach of Bader’s custody rights under German law. Therefore, on
remand, the only questions before the district court were whether
Bader was actually exercising his custody rights at the time of
C.J.B.’s removal and whether Kramer has established any defense
precluding C.J.B.’s return to Germany. Kramer’s appeal now brings
these issues before us.

                                   A.

   We first consider whether Bader was actually exercising his cus-
tody rights to C.J.B. at the time of her removal from Germany. As we
noted earlier, a showing of actual exercise is a necessary element of
a claim of wrongful removal under the Hague Convention. Hum-
phrey, 434 F.3d at 246. Despite this requirement, the Hague Conven-
tion does not define exercise. Therefore, an initial issue we face is
what exercise means in the context of the Hague Convention. In other
words, we must decide what conduct by a parent possessing custody
rights is sufficient to show that he actually exercised those rights.

    As other circuits have noted, this inquiry raises several serious con-
cerns. See, e.g., Sealed Appellant v. Sealed Appellee, 394 F.3d 338,
344-45 (5th Cir. 2004); Friedrich v. Friedrich, 78 F.3d 1060, 1065
(6th Cir. 1996). First, it requires us either to adopt a definition of
exercise which is drawn from that term’s plain and ordinary meaning
or to delve into the domestic law of the country of habitual residence
in search of a meaning. Each approach is problematic. The former
would require us to adopt some sort of "common law definition" of
exercise, Friedrich, 78 F.3d at 1065, a definition potentially divorced
from that term’s meaning in the law of the country of habitual resi-
dence; and the latter is an undertaking for which we are particularly
ill-suited, it requiring a determination of "policy-oriented decisions
concerning the application of" another country’s domestic law, id.
Second, an inquiry into the exercise of custody rights pushes us
6                          BADER v. KRAMER
toward a consideration of whether "a parent’s custody rights should
be ignored because he or she was not acting sufficiently like a custo-
dial parent." Id. This would move us perilously close to a determina-
tion on the merits of the parent’s underlying custody claim — a
determination which is reserved for the courts of the country of habit-
ual residence. Cantor v. Cohen, 442 F.3d 196, 199 (4th Cir. 2006);
Hague Convention art. 19. Third,

    [T]he confusing dynamics of quarrels and informal separa-
    tions make it difficult to assess adequately the acts and moti-
    vations of a parent. An occasional visit may be all that is
    available to someone left, by the vagaries of marital discord,
    temporarily without the child. Often the child may be
    avoided, not out of a desire to relinquish the custody, but out
    of anger, pride, embarrassment, or fear, vis-a-vis the other
    parent. Reading too much into a parent’s behavior during
    these difficult times could be inaccurate and unfair.

Friedrich, 78 F.3d at 1065-66 (footnote omitted).

   In light of these concerns, we find persuasive the nearly-universal
approach taken by courts faced with the question of the exercise of
custody rights, and we adopt it here. Accordingly, we will "liberally
find ‘exercise’ whenever a parent with de jure custody rights keeps,
or seeks to keep, any sort of regular contact with his or her child." Id.
at 1065; see also Sealed Appellant, 394 F.3d at 344-45; Baxter v. Bax-
ter, 423 F.3d 363, 370 (3d Cir. 2005). This avoids the need to distin-
guish between de jure custody and de facto custody, thus obviating
the concerns outlined above. Under this approach,

    a person [who] has valid custody rights to a child under the
    law of the country of the child’s habitual residence . . . can-
    not fail to "exercise" those custody rights under the Hague
    Convention short of acts that constitute clear and unequivo-
    cal abandonment of the child.

Friedrich, 78 F.3d at 1066. Further, "[o]nce it determines the parent
exercised custody rights in any manner, the court should stop — com-
                           BADER v. KRAMER                              7
pletely avoiding the question whether the parent exercised the custody
rights well or badly." Id.1

                                   B.

   With these principles in mind, we have no difficulty affirming the
district court’s finding that Bader exercised his right to joint custody
here. During the three months between his release from prison and
C.J.B.’s removal, Bader had actual physical custody of C.J.B. on at
least three occasions: a December 14-16 visit, a January ski vacation,
and an April overnight stay. In fact, C.J.B. had spent the night with
Bader and was at his residence when Kramer picked her up just prior
to taking her to the United States. In addition, Bader paid child sup-
port to Kramer when ordered to do so and financially supported
C.J.B. during the times when she was in his custody. While any one
of these facts might suffice to establish that Bader did not clearly and
unequivocally abandon C.J.B., their aggregation certainly does so,
leading to the conclusion that Bader actually exercised his custody
rights under the Hague Convention.

   Notwithstanding this, Kramer maintains that, in order to establish
that he was exercising his rights of custody, Bader had to "place the
child in a city, suburb, or countryside; in a particular dwelling unit at
some address" or provide primary care for the child. Appellant’s Br.
13. Thus, while recognizing that Bader retained the legal right to cus-
tody of C.J.B., Kramer argues that he actually exercised merely a
right of access or visitation. This argument, however, requires us to
engage in the exact analysis which the unequivocal abandonment
standard forbids: a determination of whether Bader acted "sufficiently
like a custodial parent" under German law. Friedrich, 78 F.3d at
1065. Of course, this analysis would, in turn, raise all the concerns
which we earlier noted and which the unequivocal abandonment stan-
  1
    Of course, this approach will not apply when the country of habitual
residence, by law, expressly defines the exercise of custody rights for
purposes of the Hague Convention. Friedrich, 78 F.3d at 1066 n.6. Simi-
larly, when a competent judicial tribunal in the country of habitual resi-
dence has made a determination as to whether a parent was exercising
his custody rights, that determination will normally be conclusive. Id. at
1065.
8                          BADER v. KRAMER
dard avoids. Having rejected this approach earlier in this opinion, we
cannot accept Kramer’s argument now. Because Bader did not
unequivocally abandon C.J.B., he necessarily exercised his joint cus-
tody rights regardless of whether he determined C.J.B.’s place of resi-
dence or provided primary care.
                                   C.
   We next consider whether Kramer has established any defense
under the Hague Convention which precludes the return of C.J.B. to
Germany. On appeal, Kramer’s sole assertion in this regard is that the
district court erred in failing to consider her defense under Article
13(a) of the Hague Convention.2 Article 13(a) provides that a child
may not be returned if the removing parent proves, by a preponder-
ance of the evidence, that the petitioner was not actually exercising
his custodial rights at the time of the removal or had consented to or
acquiesced in the removal. Miller, 240 F.3d at 399. This defense,
though, merely represents the converse of what Bader was required
to prove to succeed on his claim that the child should be returned.
Because the district court found that Bader "sufficiently exercised his
custody right over C.J.B. to satisfy the third prong of the Conven-
tion," J.A. 1055, it necessarily rejected Kramer’s Article 13(a)
defense even if it did not expressly do so. Therefore, we find no merit
to Kramer’s contention that the case should be remanded for a consid-
eration of this defense.
                                   IV
   In sum, as Bader has established, pursuant to the Hague Conven-
tion and ICARA, that C.J.B. was wrongfully removed from Germany
and as no defense precludes her return, C.J.B. must be promptly
returned to Germany. Accordingly, the judgment of the district court
is
                                                           AFFIRMED.
    2
    In the district court, Kramer apparently asserted a defense under
Hague Convention Article 13(b), i.e. returning C.J.B. to Germany would
pose a grave risk of physical or psychological harm. However, Kramer
failed to raise this defense on appeal, waiving any further consideration
of it. Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).